DETAILED ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the Specification describes the claimed invention with a self-referential citation to the claims at paragraph [0002], as well as in paragraphs [0022], [0026], [0028], [0030], [0035], and [0037].
Appropriate correction is required
Claim Objections
Claims 1-7 are objected to because of the following informalities:  claims 1 and 5 recite the alternative conjunction form “and/or” rather than the conventional Markush group language of “at least one of [A] and [B].”  The examiner strongly recommends amending the claims to remove the “and/or” language.
Dependent claims 2-7 each recite a preamble reciting “Production line according to claim []” instead of “The production line according to claim [].”  The examiner strongly recommends the latter preamble to avoid opportunities for confusion.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “bearing means.”  The Specification teaches bearing means at paragraph [0019]. 
Claim 1 recites “measuring means.”  The Specification teaches measuring means at, for example, paragraph [0015] but does not appear to teach exemplary measuring means.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprising measuring and adjusting the parameters of the chassis geometry at a rear axle of a motor vehicle in the production line” at lines 1-2.  Claim 1 is directed to the production line and understood by the examiner to be a structure or apparatus, such that it is unclear how one having ordinary skill in the art would determine whether the apparatus comprises measuring or adjusting components of a workpiece.
Claim 1 recites the limitation "the parameters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the chassis geometry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the production process" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “one of the interchangeable frames “ in line 10-11 and “the relevant interchangeable frame” in line 15.  The examiner notes that a plurality of interchangeable frames is recited in claim 1. The examiner recommends reciting “one interchangeable frame of the plurality of interchangeable frames” and “a relevant interchangeable frame of the plurality of interchangeable frames” instead.
Claims 2-7 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim 2 recites the limitation "each interchangeable frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that a plurality of interchangeable frames is recited in claim 1. The examiner recommends reciting “each interchangeable frame of the plurality of interchangeable frames” instead.
Claim 2 recites “adjustment tools” at line 2. Claim 1, from which claim 2 depends, recites “adjustment tools” at line 6.  It is unclear how many adjustment tools are required, or whether the adjustment tools recited in claim 2 are the same as those recite in claim 1.
Claim 3 recites the limitation "the outside" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the wheel hubs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the brake discs" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “Production line according to claim” at line 1, and all of the claimed to which the claim may have depended from have been stricken out.  It is unclear to which claim the claim 5 depends.
Claim 6 recites “the movement direction of the transportation of the rear axle” at line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 4,734,979 to Sakamoto et al. (hereinafter “Sakamoto”).
Regarding claim 1, Sakamoto discloses a production line (10) for a motor vehicle (see Col. 5, lines 22-26), comprising measuring (see Col. 7, lines 8-15) and adjusting the parameters of the chassis geometry at a rear axle (18) of the motor vehicle in the production line, comprising bearing means (61) for the rear axle (18) which are assigned to the production line, comprising loading means (80c, 80d; Col. 5, lines 45-53) for the rear axle which are assigned to the production line, comprising measuring means (position sensor 19; see Col. 6, lines 45-48 and Col. 7, lines 8-15) for the parameters of the chassis geometry which are assigned to the production line, and comprising adjustment tools (35; see Col. 7, lines 42-62, adjust at least orientation of components supported thereon), assigned to the production line, for adjusting the parameters of the chassis geometry, characterized in that the production line comprises a position (at STp; see Fig. 1) for bearing a rear axle in the production process, in that the production line comprises a plurality of interchangeable frames (64), in that the production line comprises positioning means (supports such as 26, 27, 29; see Col. 6, lines 53-55) for positioning one of the interchangeable frames (64) in the position for bearing a rear axle (18; see Fig. 1), in the production process, wherein the bearing means (61) for the rear axle, and/or the loading means (80c, 80d) for the rear axle, and/or the measuring means (position sensor 19) for the parameters of the chassis geometry, and/or the adjustment tool (35) for adjusting the parameters of the chassis geometry are a component of the relevant interchangeable frame (64; may comprise positioning device 81, robots; see Col. 6, lines 32-41), at least in part.
Regarding claim 2, Sakamoto discloses the limitations of claim 1, and further Sakamoto discloses that each interchangeable frame (64) comprises adjustment tools (see Col. 7, lines 43-61) for adjusting the parameters of the chassis geometry of the rear axle (18; Col. 6, lines 17-24).
Regarding claim 3, Sakamoto discloses the limitations of claim 2, and further Sakamoto discloses that the adjustment tools (35) of the relevant interchangeable frame (64) are operable by means of actuating elements)) which act on the interchangeable frame from the outside (via a controller 95; see Fig. 8).
Regarding claim 4, Sakamoto discloses the limitations of claim 2, and further Sakamoto discloses that the interchangeable frame (64) comprises a data reception unit (see signal Sj; Col. 11, lines 9-14), by means of which information relation to the parameters of the chassis geometry to be adjusted can be transmitted to the interchangeable frame (64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto as applied to claim 2 above, and further in view of United States Patent 5,125,298 to Smith (hereinafter “Smith”)
Regarding claim 5, Sakamoto discloses the limitations of claim 4, and further Sakamoto discloses that the interchangeable frame (64) comprises bearing means (80c, 80d) for the rear axle (18), by means of which the rear axle (18) can be gripped (see Col. 5, lines 45-53), wherein the bearing means (61) comprise actuating elements (see Col. 8, lines 55-64), by means of which the orientation of the wheel but and/or the brake disc and/or of the adapter disc can be adjusted according to the parameters of the chassis geometry by means of a corresponding adjustment of the orientation of the bearing means and, in the case of released locking means, the adjustment of the parameters of the chassis geometry of the rear axle (18; facilitates rotation and adjustment of frame 64).
Sakamoto does not explicitly disclose that the bearing means grip the rear axle at the wheel hub, brake discs, or adapter discs, as Sakamoto is silent regarding the structure of the rear axle (18).  However, it is known in the art of robotic movers for vehicle assembly to grip axle assemblies at wheel hubs, brake discs, or adapter discs.
For example, Smith teaches an axle mounting system (14, 16) for a vehicle (10) assembly line (see Fig. 1).  Smith teaches that different devices may be suitable for different vehicle types as well as for front axle compared to rear axle (Col. 12, lines 16-19).  Smith teaches that the system may include a robot (30) which may take various forms, see Col. 4, lines 5-18), including a head assembly (34) with a robotic gripper assembly (52; Col. 4, lines 3-22).  The gripper assembly (52) may grip an axle assembly at a wheel hub (see Col. 12, lines 26-30).
One having ordinary skill in the art would have found it obvious to modify system taught by Sakamoto to include another and well-known moving robot, such as the robot taught by Smith. (See MPEP 2143(A)). The resulting apparatus would predictably facilitate grasping the rear axle assembly in a predictable manner without modification of the principles of operation of Sakamoto.  Further, one having ordinary skill in the art would reasonably expect that the use of a gripper assembly such as that taught by Smith would allow for predictable repeated positioning of axle components where desired or necessary.
Thus, the combination of Sakamoto and Smith teaches the limitations of claim 5.
Regarding claim 6, the combination of Sakamoto and Smith teaches the limitations of claim 5, and further Sakamoto teaches that the production line (10) comprises guide means (see Col. 6, lines 17-41) for guided movement of the interchangeable frame (64) in the horizontal plane (sliding understood to be in the horizontal plane; see Col. 6, lines 53-61), in a direction perpendicular to the movement direction of the transportation of the rear axle (18, transported by moving device 23, see Col. 6, lines 9-16 and Fig. 3) in the production line.
Regarding claim 7, the combination of Sakamoto and Smith teaches the limitations of claim 6, and further Sakamoto teaches that the interchangeable frame (64) further comprises measuring means (positioning sensors 19, positioning device 81) for measuring the mounting position of a rear axle differential.  To the best of the examiner’s understanding, the positioning of any body part of the vehicle or axle assembly is sufficient to determine the mounting position of the rear axle differential.  The examiner notes that Applicant’s Specification as filed provides no clear guidance as to how measuring means measure the mounting position or how this measurement is different than measuring any other position of the body of the axle or vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2014/0007432 to Grevener et al. (hereinafter “Grevener”) is directed to an assembly line (10) for assembling a motor vehicle and providing a rear axle (paragraph [0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        


/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/29/2022